[Cite as Univ. Hosp. v. Campbell, 2012-Ohio-1733.]


                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



THE UNIVERSITY HOSPITAL,                         :   APPEAL NO. C-110285
                                                     TRIAL NO. A-0911812
        Plaintiff-Appellee,                      :

  vs.                                            :      O P I N I O N.

DONALD CAMPBELL,                                 :

        Defendant-Appellant.                     :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: April 20, 2012


Dreyfuss Williams & Associates Co., LPA, Claire C. Curtis and Michael T. Williams,
for Plaintiff-Appellee,

O’Connor, Acciani & Levy and Robert A. Burke, for Defendant-Appellant.



Please note: This case has been removed from the accelerated calendar.
                        OHIO FIRST DISTRICT COURT OF APPEALS




H ILDEBRANDT , Presiding Judge.


       {¶1}       Defendant-appellant Donald Campbell appeals the summary

judgment entered by the Hamilton County Court of Common Pleas in favor of

plaintiff-appellee The University Hospital (“University”) in a suit to collect payment

for medical services.

               Campbell’s Medical Bill and His Discovery Request

       {¶2}       In 2009, Campbell was treated at University. At the time of his

treatment, he did not have medical-insurance coverage. On December 15, 2009,

University filed a complaint against Campbell alleging that he had failed to pay for

the services. University sought compensation in the amount of $2,729.80.

       {¶3}       During discovery, Campbell sought production of University’s

contracts with insurers to demonstrate that University had routinely allowed

discounts, or “write-offs,” to patients who had medical-insurance coverage. When

University refused to produce those contracts, Campbell filed a motion to compel

their production. The trial court denied the motion, but University conceded that its

standard practice was to afford a 40-percent discount to insured patients.

       {¶4}       In July 2010, University filed a motion for summary judgment.

The motion was supported by the affidavit of University’s manager of patient

financial services, who averred that Campbell owed the amount sought in the

complaint. The trial court entered summary judgment in favor of University for the

full amount.

                                The Motion to Compel




                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}       In a single assignment of error, Campbell contends that the trial

court erred in entering summary judgment in favor of University. He first argues

that the court erred in denying his motion to compel the production of the contracts

reflecting write-offs for insured patients. He argues that the write-offs accorded to

insurers were relevant to demonstrate that the amount he had been charged was

unreasonable.

       {¶6}       We find no merit in Campbell’s argument.         An appellate court

reviews the trial court’s disposition of discovery matters under an abuse-of-

discretion standard. Grace v. Mastruserio, 182 Ohio App.3d 243, 2007-Ohio-3942,

912 N.E.2d 608, ¶ 13 (1st Dist.).     In this case, University conceded that it had

routinely discounted the fees for its services to insured patients by 40 percent. Thus,

even if evidence of write-offs had been relevant, it would have been superfluous for

the trial court to have required the production of the contracts.        Under these

circumstances, the trial court did not abuse its discretion in denying the motion to

compel.

                      Reasonable Value of Medical Services

       {¶7}       Campbell next argues that the trial court’s entry of summary

judgment was erroneous.

       {¶8}       Under Civ.R. 56(C), a motion for summary judgment may be

granted only when no genuine issue of material fact remains to be litigated, the

moving party is entitled to judgment as a matter of law, and it appears from the

evidence that reasonable minds can come to but one conclusion, and with the

evidence construed most strongly in favor of the nonmoving party, that conclusion is

adverse to that party. See State ex rel. Howard v. Ferreri, 70 Ohio St.3d 587, 589,

639 N.E.2d 1189 (1994). This court reviews a ruling on summary judgment de novo.



                                          3
                     OHIO FIRST DISTRICT COURT OF APPEALS



Jorg v. Cincinnati Black United Front, 153 Ohio App.3d 258, 2003-Ohio-3668, 792

N.E.2d 781 (1st Dist.).

       {¶9}       In this case, summary judgment was proper. Although the value of

medical services is a question of fact, a hospital is entitled to a presumption that the

value of the services rendered is the amount of its customary charge. See Miami

Valley Hosp. v. Middleton, 2nd Dist. No. 24240, 2011-Ohio-5069, ¶ 21, citing St.

Vincent Med. Ctr. v. Sader, 100 Ohio App.3d 379, 384, 654 N.E.2d 144 (6th

Dist.1995).

       {¶10}      Here, University provided itemized statements of the treatment

administered to Campbell with an affidavit stating that Campbell owed the hospital

the amounts specified in the statements. Campbell did not dispute that he had

received the specified treatment, and he presented no competent evidence to

demonstrate that the charges were excessive.

       {¶11}      But Campbell argues that the trial court erred in refusing to

consider University’s practice of granting write-offs to insured patients. He contends

that such evidence would have indicated that the charges in the case at bar were

unreasonable. In support of his argument, he cites Robinson v. Bates, 112 Ohio St.3d

17, 2006-Ohio-6362, 857 N.E.2d 1195, and Jaques v. Manton, 125 Ohio St.3d 342,

2010-Ohio-1838, 928 N.E.2d 434.

       {¶12}      Robinson and Jaques addressed whether insurance write-offs were

admissible to demonstrate the reasonable costs of medical fees under the common-

law collateral-source rule and under R.C. 2315.20, which governs evidence of

collateral benefits in tort actions. See Robinson at ¶ 17 (both the original medical bill

and the amount accepted as payment in full were not admissible under the collateral-

source rule); Jaques at ¶ 15 (write-offs were admissible under R.C. 2315.20). The



                                           4
                       OHIO FIRST DISTRICT COURT OF APPEALS



issue in both cases was whether a tortfeasor in a personal-injury action was entitled

to offer proof of a write-off to reduce the amount an insured plaintiff could recover.

       {¶13}      Thus, the disputes in Robinson and Jaques concerned the effect of

a write-off in a tort action where such a discount had already occurred; the cases did

not create or recognize a right to any reduction in charges for an uninsured obligor in

a collections case. See Middleton at ¶ 27 (noting that Robinson did not address the

issue of insurance write-offs in collections cases).

       {¶14}      Campbell cites a case from the Portage County Court of Common

Pleas for the proposition that write-offs are relevant in determining the reasonable

value of services in a collections case. See Akron Gen. Med. Ctr. v. Welms, 160 Ohio

Misc.2d 1, 2010-Ohio-5539, 937 N.E.2d 1106 (C.P.).           But we are not bound by

Welms, which extended the holding in Robinson beyond its proper scope.

       {¶15}      Therefore, we hold that the trial court did not err in refusing to

consider University’s billing practices with respect to insured patients. University

was entitled to grant write-offs to insured patients in consideration of the volume of

business conducted with insurers, and Campbell has failed to demonstrate that the

amount billed by University in this case was unreasonable.             We overrule the

assignment of error.

                                      Conclusion

       {¶16}      The judgment of the trial court is affirmed.

                                                                     Judgment affirmed.



DINKELACKER and FISCHER, JJ., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.


                                            5